                                Case 4:18-cv-01044-HSG Document 192 Filed 05/31/19 Page 1 of 4



               1         COUNSEL LISTED ON NEXT PAGE

               2

               3

               4

               5

               6

               7

               8                                           UNITED STATES DISTRICT COURT

               9                            NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
              10
                                TECHSHOP, INC., a California                   Case No: 4:18-cv-01044-HSG (JCS)
              11                corporation, DORIS A. KAELIN, in her
                                capacity as Chapter 7 bankruptcy trustee for
              12                TECHSHOP, INC.,                                JOINT PROPOSED STATEMENT OF THE
                                                                               CASE
              13                                  Plaintiff,
                                                                               Trial: June 3, 2019, 8:00 a.m.
              14                       v.                                      Judge: Hon. Haywood S. Gilliam, Jr.
              15                DAN RASURE et al.
              16                                  Defendants.
              17         ______________________________________
              18         AND RELATED COUNTERCLAIMS
              19
              20

              21

              22

              23

              24

              25

              26

              27

              28

                                                                                              Case No. 4:118-CV-01044-HSG (JCS)
08876-00001/10810763.1   (d (
                                                                                     JOINT PROPOSED STATEMENT OF THE CASE
                           Case 4:18-cv-01044-HSG Document 192 Filed 05/31/19 Page 2 of 4



               1         James C. Pistorino (Bar No. 226496)
                         james@dparrishlaw.com
               2         Parrish Law Offices
                         224 Lexington Dr.
               3         Menlo Park, CA 94025
                         Telephone: (650) 400-0043
               4
                         Attorneys for Plaintiff and Counter-defendants .
               5

               6         Ann McFarland Draper (Bar No. 065669)
                         courts@draperlaw.net
               7         Draper Law Offices
                         75 Broadway, Suite 202
               8         San Francisco, California 94111
                         Telephone: (415) 989-5620
               9
                         QUINN EMANUEL URQUHART & SULLIVAN, LLP
              10         Kevin P.B. Johnson (Bar No. 177129)
                         kevinjohnson@quinnemanuel.com
              11         Andrea Pallios Roberts (Bar No. 228128)
                         andreaproberts@quinnemanuel.com
              12         555 Twin Dolphin Drive, 5th Floor
                         Redwood Shores, California 94065-2139
              13         Telephone:    (650) 801-5000
                         Facsimile:    (650) 801-5100
              14
                         Ed DeFranco (Bar No. 165596)
              15         eddefranco@quinnemanuel.com
                         51 Madison Avenue, 22nd Floor
              16         New York, NY 10010
                         Telephone:   (212) 849-7000
              17         Facsimile:   (212) 849-7100

              18         John E. Nathan (Pro Hac Vice)
                         jnathan155@yahoo.com
              19         John E. Nathan LLC
                         1175 Park Avenue
              20         New York, NY 10128
                         Telephone:    (917) 960-1667
              21
                         Attorneys for Defendants and Counterclaimants
              22

              23

              24

              25

              26

              27

              28

                                                                            -2-            Case No. 4:118-CV-01044-HSG (JCS)
                                                                                  JOINT PROPOSED STATEMENT OF THE CASE
08876-00001/10810763.1
                           Case 4:18-cv-01044-HSG Document 192 Filed 05/31/19 Page 3 of 4



               1                The Plaintiff in this case, TechShop, is the owner of two federally registered trademarks in

               2         the word “TECHSHOP” for use with makerspace-related services. TechShop’s trademarks are a

               3         type sometimes called service marks.

               4                As a plaintiff, TechShop asserts that, without authorization, Defendants Dan Rasure and

               5         two entities he formed have infringed the TECHSHOP marks in connection with the name of

               6         makerspace services. TechShop asserts that Defendants’ uses of Plaintiff’s marks are likely to

               7         cause confusion, or to cause mistake, or to deceive. TechShop claims that it was harmed by

               8         Defendants’ uses, and TechShop seeks damages for Defendants’ infringement. TechShop also

               9         seeks a finding that the Defendants’ infringement was willful.
              10                The Defendants deny that they infringed and also claim that TechShop consented to

              11         Defendants’ use of the marks at issue, and when Plaintiff objected, Defendants changed their

              12         name. In addition to denying Plaintiff’s claim of infringement, Defendants also contend: that

              13         TechShop discontinued and abandoned the use of the TECHSHOP marks in the United States;

              14         and that the TECHSHOP marks are not valid or protectable. Defendant Dan Rasure also asserts

              15         that TechShop fraudulently induced him to pay certain of TechShop’s expenses and taxes. The

              16         Defendants also seek an award of punitive damages.

              17

              18

              19
              20

              21

              22

              23

              24

              25

              26

              27

              28

                                                                          -3-            Case No. 4:118-CV-01044-HSG (JCS)
                                                                                JOINT PROPOSED STATEMENT OF THE CASE
08876-00001/10810763.1
                           Case 4:18-cv-01044-HSG Document 192 Filed 05/31/19 Page 4 of 4



               1         DATED: May 31, 2019
               2

               3
                         By /s/ James C. Pistorino                    By       /s/ Andrea Pallios Roberts
               4         James C. Pistorino (Bar No. 226496)            Ann McFarland Draper (Bar No. 065669)
                         james@dparrishlaw.com                          courts@draperlaw.net
               5         Parrish Law Offices                            Draper Law Offices
                         224 Lexington Dr.                              75 Broadway, Suite 202
               6         Menlo Park, CA 94025                           San Francisco, California 94111
                         Telephone: (650) 400-0043                      Telephone: (415) 989-5620
               7
                         Attorneys for Plaintiff and Counterdefendants QUINN EMANUEL URQUHART &
               8                                                       SULLIVAN, LLP
                                                                       Kevin P.B. Johnson (Bar No. 177129)
               9                                                       kevinjohnson@quinnemanuel.com
                                                                       Andrea Pallios Roberts (Bar No. 228128)
              10                                                       andreaproberts@quinnemanuel.com
                                                                       555 Twin Dolphin Drive, 5th Floor
              11                                                       Redwood Shores, California 94065-2139
                                                                       Telephone:    (650) 801-5000
              12                                                       Facsimile:    (650) 801-5100

              13                                                         Ed DeFranco (Bar No. 165596)
                                                                         eddefranco@quinnemanuel.com
              14                                                         51 Madison Avenue, 22nd Floor
                                                                         New York, NY 10010
              15                                                         Telephone:   (212) 849-7000
                                                                         Facsimile:   (212) 849-7100
              16
                                                                         John E. Nathan (Pro Hac Vice)
              17                                                         jnathan155@yahoo.com
                                                                         John E. Nathan LLC
              18                                                         1175 Park Avenue
                                                                         New York, NY 10128
              19                                                         Telephone:    (917) 960-1667

              20                                                         Attorneys for Defendants and Counterclaimants
              21
                                                         SIGNATURE ATTESTATION
              22
                                Pursuant to Civil Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in
              23

              24         the filing of this document has been obtained from James C. Pistorino.

              25
                                                                       /s/ Andrea Pallios Roberts
              26                                                       Andrea Pallios Roberts

              27

              28

                                                                          -4-            Case No. 4:118-CV-01044-HSG (JCS)
                                                                                JOINT PROPOSED STATEMENT OF THE CASE
08876-00001/10810763.1
